Exhibit 12.1 ESSEX PORTFOLIO, L.P. AND SUBSIDIARIES Schedule of computation of Ratio and Earnings to Fixed Charges and Preferred Stock Dividends (Dollars in thousands, except ratios) Quarter ended June 30 Years ended December 31 2007 2006 2005 (1) 2004 (1) 2003(1) 2002(1) Earnings: Income before discontinued operations $ 15,782 $ 49,667 $ 65,247 $ 98,557 $ 51,073 $ 59,320 Gain on sales of real estate - - (6,391) (7,909) - (145) Minority interests 1,189 4,979 5,340 4,550 4,134 4,760 Interest expense 20,491 72,898 70,784 60,709 49,985 41,641 Amortization of deferred financing costs 678 2,743 1,947 1,560 1,187 743 Total earnings $ 38,140 $ 130,287 $ 136,927 $ 157,467 $ 106,379 $ 106,319 Fixed charges: Interest expense $ 20,491 $ 72,989 $ 70,784 $ 60,709 $ 49,985 $ 41,641 Amortization of deferred financing costs 678 2,743 1,947 1,560 1,187 743 Capitalized interest 345 3,913 1,100 1,997 4,084 6,814 Preferred stock dividends 2,310 5,145 1,953 1,952 195 - Perpetual preferred unit distributions 2,559 10,238 10,238 14,175 17,996 18,319 Total fixed charges and preferred stock dividends $ 26,383 $ 95,028 $ 86,022 $ 80,393 $ 73,447 $ 67,517 Ratio of earnings to fixed charges (excluding preferred stock dividends and preferred unit distributions) 1.77 X 1.64 X 1.85 X 2.45 X 1.92 X 2.16 X Ratio of earnings to combined fixed charges and preferred stock dividends 1.45 X 1.37 X 1.59 X 1.96 X 1.45 X 1.57 X (1) The above financial and operating information from January 1, 2002 through December 31, 2003 reflect the retroactive adoption of FIN 46R and SFAS 123. The results of operations for 2005, 2004, 2003, and 2002 have been reclassified to reflect discontinued operations for properties sold subsequent to December 31, 2005 or held for sale as of December 31, 2006.
